In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-127 CR

NO. 09-03-128 CR

NO. 09-03-129 CR

NO. 09-03-130 CR

____________________


JOHN ADAM CONNER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 87417, 87418, 87775 and 87776




MEMORANDUM OPINION (1)
	John Adam Conner was convicted on four indictments for aggravated sexual assault
on a child and was sentenced in each case to twenty-five years of confinement in the Texas
Department of Criminal Justice, Institutional Division.  Conner filed notices of appeal on
March 7, 2003.  In each case, the trial court entered a certification of the defendant's right
to appeal in which the court certified that this is a plea-bargain case, and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have
been provided to the Court of Appeals by the district clerk.  
	On March 12, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records by April 11, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
									PER CURIAM
Opinion Delivered April 17, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.